1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     EMMETT ADAME,                                      Case No. 3:19-cv-00336-MMD-WGC

7                                     Plaintiff,                        ORDER
             v.
8
      PAUL THOMPSON, et al.,
9
                                  Defendants.
10

11          Petitioner Emmett Adame has submitted a pro se petition for writ of habeas corpus,

12   pursuant to 28 U.S.C. § 2241 (ECF No. 1-1). However, Petitioner has failed to submit an

13   application to proceed in forma pauperis or pay the filing fee. Accordingly, this matter has

14   not been properly commenced. 28 U.S.C. § 1915(a)(2) & LSR 1-2.

15          Thus, the present action will be dismissed without prejudice to the filing of a new

16   petition in a new action with either the $5.00 filing fee or a completed application to

17   proceed in forma pauperis on the proper form with both an inmate account statement for

18   the past six months and a properly executed financial certificate. The Court also notes that

19   Petitioner challenges the computation of his sentence, but it is unclear from the petition

20   whether he has exhausted his administrative remedies.

21          It is therefore ordered that the Clerk detach and file the petition (ECF No. 1-1).

22          It is further ordered that this action is dismissed without prejudice to the filing of a

23   new petition in a new action with either the $5.00 filing fee or a properly completed

24   application to proceed in forma pauperis.

25          It is further ordered that a certificate of appealability is denied, as jurists of reason

26   would not find the Court’s dismissal of this improperly commenced action without prejudice

27   to be debatable or incorrect.

28   ///
1          It is further ordered that the Clerk send Petitioner two copies of an application form

2    to proceed in forma pauperis for incarcerated persons, one copy of the instructions for the

3    form, and a copy of the papers that he submitted in this action.

4          It is further ordered that the Clerk enter judgment accordingly and close this case.

5          DATED THIS 7th day of August 2019.

6

7
                                                      MIRANDA M. DU
8                                                     UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
